223 F.2d 470
Esther HOFFENBERG and Morris Weintraub, Executors, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 307.
Docket 23456.
United States Court of Appeals Second Circuit.
Argued May 12, 1955.
Decided June 23, 1955.

On petition by taxpayers to review a decision of the Tax Court, assessing the petitioners, as executors, a deficiency in their federal estate taxes.
Maurice A. Schnur, New York City, for petitioners.
Melva M. Graney, H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Assts. to Atty. Gen., Washington, D. C., for respondent.
Before L. HAND, SWAN and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed upon the opinion of the Tax Court. 22 T.C. 1185.